Citation Nr: 0928855	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and a psychiatric disability 
secondary to his service-connected bilateral foot disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.M.H.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran's service treatment records are void of any 
reference to psychiatric treatment or a psychiatric 
disability.

2.  The Veteran does not have PTSD.

3.  There is no medical evidence relating the Veteran's 
diagnosed depression to service.

4.  There is no medical opinion of record relating the 
Veteran's diagnosed depression to his service-connected 
bilateral foot disability.

5.  There is no medical evidence of right shoulder treatment 
or disability in service, nor any medical evidence of a 
current right shoulder disability.

6.  There is no evidence of a current bilateral knee 
disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability, to include PTSD, depression, and a psychiatric 
disability secondary to a service-connected bilateral foot 
disability, have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by letters dated in December 2005 and March 2006, which were 
sent prior to the initial adjudication of the Veteran's 
claims and which informed the Veteran of the criteria for 
establishing service connection.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service, VA, and private treatment 
records have been obtained, which includes all available 
records identified by the Veteran as relevant.    The Veteran 
was afforded VA examinations in relation to his psychiatric 
and knee disability claims, and a VA examination regarding 
the Veteran's right shoulder disability was not warranted as 
no evidence of an in-service right shoulder condition or 
present disability has been presented.  Additionally, the 
Veteran testified at a hearing before the undersigned 
Veteran's Law Judge.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

An Acquired Psychiatric Disorder, to Include PTSD, 
Depression, and a Psychiatric Disability Secondary to a 
Service-Connected Bilateral Foot Disability  

Regarding the Veteran's PTSD claim, establishing entitlement 
to service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) a link, established by medical evidence, 
between current symptoms of PTSD and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

At his Board hearing, the Veteran testified that he began 
experiencing emotional difficulties after his discharge from 
service, primarily stemming from his difficulty acclimating 
to civilian life.  He testified that he sought VA mental 
health treatment in 1993 or 1994 and that he has been 
treating continually since that time.  The Veteran also 
testified regarding his current psychiatric symptomology and 
asserted that his in-service experiences causing his PTSD 
were his experiences while serving in Korea, including 
exposure to cannon fire and jumping into ditches, and the 
general experience of exposure to a completely foreign 
culture.  The Veteran further testified that his depression 
is attributable to the pain and lack of mobility he 
experiences as the result of his service-connected bilateral 
foot condition.  

The Veteran's service treatment records contain no reference 
to any psychiatric care or diagnosis in service, and a 
document in the Veteran's claims file reflects that he 
elected not to undergo a separation physical examination.  
However, a reservist entrance physical examination conducted 
in August 1989, approximately one year after his discharge 
from active duty, notes no psychiatric abnormalities.  
Moreover, in the corresponding report of medical history, the 
Veteran denied ever having had depression, excessive worry, 
or nervous trouble of any sort.

The Veteran's post-service treatment records include his 
treatment for his long-term substance abuse, and in a related 
psychological evaluation reflected in a May 1996 VA treatment 
record, the Veteran reports longstanding depression but does 
not assert that his depression began in service or is 
attributable to service.  The Veteran's VA treatment records 
also include a negative PTSD screening in November 2005 and a 
depression diagnosis in December 2005.  

The Veteran's private treatment records include a diagnosis 
of depression in March 2007 and PTSD in February 2008.  
However, the Veteran's private PTSD diagnosis does not 
contain reference to the PTSD stressor upon which the 
Veteran's diagnosis is based.  

An October 2008 treatment record references the Veteran's 
chronic foot pain and affirms that the Veteran's related pain 
would produce emotional stress or reduce the Veteran's 
ability to cope with stress.

The Veteran underwent a VA mental disorders examination in 
April 2008, during which the Veteran reported that during his 
service in Korea he would hear nearby guns.  The Veteran also 
he reported various disciplinary problems while in service 
and that his foot pain makes ambulating difficult and 
painful.  The Veteran also reported his current psychiatric 
symptomology, but the examiner noted that the Veteran's 
attitude toward her was both apathetic and manipulative.  The 
Veteran also reported a history of psychosis, but the 
examiner noted that the Veteran did not demonstrate any 
psychotic behavior and presented information in a logical, 
albeit apathetic, manner.  The examiner also noted that while 
the Veteran reported that he had been diagnosed with PTSD, he 
was unable to explain his PTSD symptoms or identify his 
critical stressor.  The examiner further stated that the 
Veteran did not identify any in-service life threatening 
experiences.  The examiner entered a diagnosis of depression, 
not otherwise specified.  PTSD was not diagnosed.  Finally, 
addressing the Veteran's contention that his depression is 
secondary to his service-connected bilateral foot condition, 
the examiner stated that while the Veteran reported foot pain 
and related problems, she opined that these problems were not 
severe enough to result in significant mental health issues, 
such as depression.  Accordingly, the examiner found it less 
likely than not that the Veteran's depression is secondary to 
his service-connected bilateral foot disability.

With regard to the Veteran's PTSD claim, while the evidence 
of record includes private treatment records containing PTSD 
diagnoses, these diagnoses fail to reference a stressor to 
support such a diagnosis.  Additionally, the Veteran's VA 
treatment records include a negative PTSD screening in 
November 2005.  Furthermore, while the Veteran reported some 
in-service stressors during his Board hearing, the examiner 
noted that the Veteran did not report any life-threatening 
stressors at his April 2008 examination, nor could he 
identify the stressor upon which his private PTSD diagnosis 
was based.  Given this, greater evidentiary weight is placed 
on the VA examination report which did not find a sufficient 
basis for a diagnosis of PTSD.  Accordingly, the greater 
weight of the evidence is against the conclusion the Veteran 
has PTSD, and service connection for it, must therefore be 
denied.

With regard to the Veteran's depression, the Veteran's 
service treatment records are void of any psychological 
treatment or diagnosis.   Moreover, while both the Veteran's 
VA and private treatment records reflect diagnoses of 
depression, these diagnoses do not suggest that the Veteran's 
depression is attributable to service.  When the Veteran 
reported depression in 1996, he did not attribute his 
depression to his in-service experiences or report that it 
began in service, nor did he attribute his depression to 
service when he was diagnosed in 2005.  Moreover, while the 
Veteran himself reports depression that began shortly after 
service, the Board finds the Veteran is not credible, as the 
VA examiner noted the Veteran's behavior during his 
examination was manipulative. Thus, as there is no credible 
evidence linking the Veteran's depression to service, direct 
service connection for depression is denied.

Finally, with regard to the Veteran's contention that his 
depression is secondary to his service-connected bilateral 
foot condition, the Board notes that the Veteran is service-
connected for bilateral plantar hyperkeratosis, with each 
foot currently rated as 10 percent disabling.  However, there 
is no medical evidence relating the Veteran's depression to 
his bilateral foot disability.  While a private treatment 
records affirms that the Veteran's foot pain could cause him 
emotional stress or render him less able to cope with 
emotional stress, this statement does not equate to an 
opinion relating the Veteran's depression to his foot 
disability.  Rather, the Board finds that this statement is 
consistent with the VA examiner's opinion that while the 
Veteran's foot disability causes him pain and problems 
ambulating, his pain and ambulatory problems are not so 
significant as to cause him to have a significant mental 
health issue, such as depression.  Accordingly, as the 
medical evidence of record fails to relate the Veteran's 
depression, or any other acquired psychiatric disability, to 
his service-connected bilateral foot disability, service 
connection on this basis is denied, as well.

Right Shoulder Disability

As outlined above, in order to prevail on a service 
connection claim, evidence of an in-service injury or event 
and a current disability must be presented.  However, a 
review of the Veteran's claims file fails to reveal either an 
in-service injury or a current disability.

In his submitted statements, the Veteran does not report a 
specific in-service right shoulder injury; however, in his 
hearing testimony, the Veteran alluded to climbing trees and 
jumping off of buses while in service, and asserted that 
various in-service accidents resulted in his current right 
shoulder disability.  However, the Veteran's service 
treatment records do not reference any shoulder treatment or 
condition, and while the Veteran declined a separation 
physical, as referenced above, a subsequent August 1989 
physical examination report notes no upper extremity 
abnormalities.  Moreover, in the corresponding report of 
medical history, the Veteran denied ever having had painful 
or trick shoulder.  

The Veteran's post-service treatment records reflect that in 
May 2003 the Veteran sought treatment for bilateral shoulder 
pain.  However, x-rays of the Veteran's shoulders were deemed 
normal, and no right shoulder disability was diagnosed.

The Board finds that evidence of a present disability has not 
been presented in the case of the Veteran's right shoulder; 
and, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As no evidence of an in-service injury or 
present disability has been presented, a basis for granting 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.

Bilateral Knee Disability

In his Board hearing, the Veteran testified that he has a 
current bilateral knee disability that is attributable to his 
in-service experiences, including jumping off of buses while 
in the United States and falling out of trees while in Korea.

The Veteran's service treatment records reflect that in March 
of 1980 (approximately two years after his enlistment), the 
Veteran sought treatment for right knee pain.  The Veteran 
indicated that he did not sustain a right knee injury, but 
awoke with right knee pain.  He also reported a procedure to 
drain fluid drained from his knee two years prior to this 
treatment, as well as intermittent right knee stiffness and 
pain for the past two years.  (There is no record of the 
Veteran's reported knee procedure in service.)  An assessment 
of right knee mild chondromalacia/soft tissue stress patella 
tendon tendonitis was noted.  A subsequent January 1983 
physical examination report notes no knee abnormalities, and 
in his corresponding report of medical history, the Veteran 
denied having a trick or locked knee.  The Veteran did not 
undergo a separation physical examination, but his August 
1989 physical examination also notes no knee abnormalities, 
and the Veteran again denied having a trick or locked knee.

The Veteran's post-service treatment records contain no 
reference to treatment for knee pain or a diagnosis of a knee 
disability, and a May 2005 VA treatment record found the 
Veteran's musculoskeletal system to be normal.

The Veteran underwent a VA joint examination in September 
2007.  An examination of the Veteran's knees revealed full 
range of motion.  Additionally, x-rays of the Veteran's knees 
revealed no abnormalities, and an impression of essentially 
normal bilateral knees was noted.  In sum, the examiner did 
not diagnosis any knee disability, and noted that there was 
no evidence of knee pathology.

The evidence of record fails to reflect that the Veteran has 
any currently diagnosed knee disability.  Furthermore, while 
the Veteran was treated for right  knee chondromalacia in 
service, it appears that the Veteran's right knee 
chondromalacia resolved in service, as no knee abnormalities 
were noted in subsequent examinations or reported by the 
Veteran.  

As evidence of a present bilateral knee disability has not 
been presented, service connection is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding in the 
absence of proof of a present disability, there can be no 
valid claim).  Accordingly, a basis upon which to grant 
service connection for a bilateral knee disability has not 
been presented, and the Veteran's appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, and a psychiatric disability 
secondary to a service-connected bilateral foot disability, 
is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


